Citation Nr: 0814047	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  06-05 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to March 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004  rating decision of the 
Regional Office (RO) that granted service connection for PTSD 
and assigned a 50 percent evaluation effective June 14, 2004.  
The veteran disagreed with this initial evaluation.


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
symptoms including sleep disturbance, nightmares, depression, 
flashbacks, emotional and social detachment, depression, 
increased startle reaction, irritability and poor short term 
memory.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a July 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim for service connection, to include 
evidence showing current disability, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need to advise VA of or submit any additional evidence that 
pertains to the claim.  Following the grant of service 
connection and the appeal of the evaluation assigned, the RO 
issued a March 2006 letter, which provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate his level of disability, including evidence from 
medical providers, and statements from others who could 
describe their observations of his disability level, as well 
as the distribution in duties of obtaining such.  The letter 
also informed the veteran of the necessity of providing 
medical or lay evidence demonstrating the level of disability 
and the effect that worsening has on his employment and daily 
life.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The notice included examples of pertinent medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) relevant to establishing entitlement to a higher 
rating.  The letter also addressed the evidence necessary to 
establish an effective date.  The veteran was provided the 
rating criteria for evaluating his disability in the December 
2005 statement of the case.  The claim was last readjudicated 
in March 2007.  Id.

In any event, the veteran is challenging the initial 
evaluation assigned following the grant of service 
connection.  In Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  See Turk v. Peake, 21 Vet. App. 565 (2008) (where a 
party appeals from an original assignment of a disability 
rating, the claim is classified as an original claim, rather 
than as one for an increased rating); see also Shipwash v. 
Brown, 8 Vet. App. 218, 225 (1995); Fenderson v. West, 12 
Vet. App. 119 (1999) (establishing that initial appeals of a 
disability rating for a service-connected disability fall 
under the category of "original claims").  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA 
outpatient treatment records, Social Security Administration 
(SSA) records, lay statements from the veteran's ex-wife and 
current wife and VA examinations.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He has submitted lay statements 
describing his symptoms and his own statement, and described 
the impact of his disability on his occupational and daily 
functioning to VA examiners.  There is no indication that 
there is any additional evidence to obtain and no additional 
notice is necessary.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); See Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for malignant 
mesothelioma, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The veteran's PTSD is evaluated pursuant to the General 
Rating Formula for Psychoneurotic Disorders which provides 
for the following ratings:

A 100 percent rating is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  GAF scores ranging from 51 to 
60 indicate moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A GAF 
score of 41 to 50 indicates serious symptoms and serious 
impairment in social, occupational, or school functioning 
(e.g., no friends), while a GAF score of 31 to 40 indicates 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF score of 21 to 30 indicates that behavior is 
considerably influenced by delusions or hallucinations, or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acting grossly inappropriately, 
suicidal preoccupation), or an inability to function in 
almost all areas (e.g., stays in bed all day; no job, home, 
or friends).  A GAF score of 11 to 20 indicates that there is 
some danger of hurting oneself or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement), or an occasional failure to 
maintain minimal personal hygiene, or gross impairment in 
communication.  See Diagnostic and Statistical Manual of 
Mental Disorders, (4th ed. 1994) (DSM-IV).

While the Rating Schedule does indicate that the rating 
agency must be familiar with DSM-IV it does not assign 
disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130 (2007).  Accordingly, GAF scores do not 
automatically equate to any particular percentage in the 
Rating Schedule.  Rather, they are but one factor to be 
considered in conjunction with all the other evidence of 
record.

The veteran contends that his PTSD symptoms are severe enough 
to substantiate a higher rating than was assigned.  For the 
reasons below, the Board finds that an evaluation in excess 
of 50 percent is not warranted for the veteran's service 
connected PTSD. 

A December 2003 private report for SSA noted the veteran 
never had psychiatric treatment.  He had disturbed sleep and 
mildly depressed.  Following examination, the psychiatrist 
noted that the veteran had no signs and symptoms of 
significant psychiatric impairment.  The veteran was found to 
be disabled for SSA purposes due to ocular myasthenia gravis 
and cervical arthritis.

A May 2004 initial VA outpatient mental health evaluation 
report revealed the veteran had difficulty with sleep, 
irritability, concentration, hypervigilance, and startle 
response.  He was soft spoken with slow though processes.  He 
reported nightmares.  He had fair energy.  His affect and 
mood were noted to be depressed frequently but not daily.  
His recent memory was variable.  He reported that at times he 
hears someone talking to him but no major theme in what is 
said.  His insight and judgment were fair, and he denied 
suicidal or homicidal ideation currently but had suicidal 
ideation in the 1980s.  Diagnosis was rule out major 
depressive disorder and rule out PTSD.  A GAF score of 48 was 
assigned.

VA outpatient treatment records from May 2004 reported the 
veteran's complaints of sleep difficulty, dreaming of trauma, 
restlessness, short temper, memory difficulties, isolation, 
intrusive thoughts and constant thoughts about Vietnam.  The 
veteran also reported an exaggerated startle reaction as he 
jumps at cars backfiring.  The examiner noted the veteran's 
prior history of violence and impulsivity and 
the physical violence with his first wife.  The veteran 
appeared cooperative, soft spoken and clean.  He also 
displayed speech and thought processes that were 
comprehensible and retarded with a constricted affect, memory 
impairment and confusion.  He was attending a depression 
group.

In a June 2004 VA outpatient treatment report, the veteran 
reports trauma being triggered by news, nightmares, sleep 
difficulties and flashbacks.  He also reports reactions to 
trauma of being hyper and argumentative.  In addition, the 
veteran reports being isolated and feeling numb when it comes 
to love.  He reports problems with his short term memory and 
concentration.  He frequently stands on guard, looking out 
the windows at neighbors.  He has an easy startle reaction to 
cars backfiring.  A later report in June reflects a depressed 
mood, nightmares, intrusive thoughts, interrupted sleep and 
no suicidal or homicidal ideation.  The veteran also began 
taking medication for depression and for sleep difficulty. 

A VA examination in July 2004 reported the veteran's PTSD was 
manifested by symptoms of increased arousal (poor sleep, 
irritability, startle response and hypervigilance), 
recurrence of trauma, avoidance of trauma stimuli and a 
numbing of general responsiveness.  In addition the examiner 
noted the veteran reporting 
he frequently hears a male voice saying "get down."  The 
veteran reported having short term memory loss.  Past 
suicidal ideation in the 1980s was noted.  Complaints of 
depression and isolation were also noted.  He reported 
frequent verbal confrontations, but no physical 
confrontations.  The veteran denied current suicidal or 
homicidal thoughts, and panic attacks.  There was no 
impairment of thought process, impaired impulse control or 
ritualistic behavior that interferes with daily activities.  
His rate and flow of speech were normal.  The examiner 
reported the veteran was able to maintain personal hygiene 
and basic activities of daily living, was oriented to person, 
place, and time, and had appropriate behavior.  The veteran 
reported that his general work history was good, and that he 
is unable to work because of eye and back problems.  The 
examiner concluded that PTSD had a mild impact on employment 
and routine responsibilities, and a moderate effect on his 
family role and relationships.  He reported having a fair 
relationship with his wife and children, and having at least 
one best friend over the last year.  He was on medication for 
depression and sleep disturbance.  The examiner diagnosed 
PTSD and assigned a GAF score of 52.

VA outpatient treatment reports from August 2004 report 
intrusive symptoms of depression and PTSD.  In addition, the 
veteran demonstrated a sad mood and affect with no suicidal 
or homicidal intent or plan.  He was assigned a GAF score of 
45.

In September 2004, VA outpatient treatment reports reflect 
the veteran stopped taking medication briefly with a 
resurgence of PTSD symptoms.  However, he demonstrated a 
stable mood and affect.  The examiner encouraged the veteran 
to continue medication and assigned a GAF Score of 53.

In June 2005, the veteran received a certificate for 
completion of the PTSD program at the VA Medical Center in 
Washington, D.C.

A July 2005 VA outpatient PTSD Clinical Team (PCT) treatment 
plan reported the veteran's PTSD symptoms included 
depression, difficulty managing anger, difficulty with 
concentration, social isolation, relationship difficulties, 
difficulty with trust, hypervigilance and sleep difficulty.  
He was assigned a GAF score of 50.

A VA examination in June 2006 revealed the veteran's PTSD 
symptoms were of moderate severity.  He reported poor memory, 
depression, sleep difficulty, nightmares, and hypervigilance.  
Although impaired impulse control was noted and the veteran 
reported frequent verbal confrontations, he denied physical 
confrontations.  He reported increased irritability and 
isolation.  In addition, the veteran claimed to hear voices 
at times, although hallucinations and delusions were denied.  
He reported no panic attacks, ritualistic behavior, or 
current suicidal or homicidal ideation, although he did note 
some suicidal ideation around Thanksgiving.  Thought and 
communication were not impaired, and he had a normal rate and 
flow of speech.  In addition, he was able to maintain basic 
activities of daily living and personal hygiene, although he 
was somewhat malodorous.  The examiner specifically noted 
that the veteran was not on antidepressants at this time and 
that he displayed significant substance abuse (drinking a 
pint of cognac every 3 days).  The veteran also reported he 
was unemployed due to a physical impairment of his eyes and 
back and not his mental condition.  He reported a good 
relationship with his wife and a fair relationship with his 
children.  Socially he reported having at least one best 
friend, but with few social activities.  He reported that he 
goes to church occasionally.  The examiner opined that the 
employment and routine responsibilities were mildly affected 
by PTSD, and that his family role and relationships are 
moderately affected.  He was assigned a GAF Score of 52.

In a VA examination in November 2006, the veteran reported 
complaints of difficulty sleeping and flashbacks.  He also 
reported yelling and cursing at his wife which he 
acknowledged is often associated with drinking.  Additional 
PTSD symptoms included mild to moderate memory impairment, 
primarily with the short term memory, depression, anxiety, 
irritability, startle response and hypervigilance.  No panic 
attacks, suicidal ideation or homicidal ideation was noted.  
The veteran reported that he was asked to discontinue the 
PTSD program until he could stop drinking.  He and his wife 
discussed the dilemma of his drinking instead of taking 
medication for PTSD and depression.  The examiner noted his 
symptoms were of medium severity with a moderate impairment 
of employment, daily activities, routine responsibilities, 
family role, leisure activities and quality of life.  His 
relationships are considered mildly impaired.  He was 
assigned a GAF score of 52.

The veteran also submitted lay statements from his wife and 
an ex-wife.  In an October 2004 statement from his ex-wife, 
she reported knowing the veteran prior to entering service 
and marrying him after he was discharged from the Marines.  
She stated that after returning from Vietnam had recurrent 
thoughts and memories, sleep disturbance, startle response, 
detachment from family, irritability, anger and depression.  
In a May 2004 letter, veteran's wife reported that he 
experienced sleep difficulty, violent nightmares (hollering 
and kicking), paranoia, feelings of detachment, being 
withdrawn, irritability, anger and sadness. 

Based on the evidence of record, the Board finds that the 
veteran's PTSD symptoms do not more nearly approximate the 
criteria for an evaluation higher than 50 percent.  While the 
veteran reported feeling suicidal around Thanksgiving in 
2003, the medical evidence continuously noted the veteran 
denying current suicidal or homicidal ideation.  Moreover, 
except for his initial intake report, his speech has always 
been noted to be of normal rate and content.  The VA 
examiners have always noted that he is able to maintain 
personal hygiene, and that his symptoms only mildly to 
moderately impact his employment ability and his daily 
functioning.  He is presently unemployed due eye and back 
problems.  Moreover, while the veteran was noted to have some 
impulse control impairment in the form of verbal 
confrontations, he has consistently denied physical 
confrontations.  A history of physical assaultiveness was 
reported as occurring many years ago.  Although the Board 
acknowledges the veteran's GAF scores range from 45 to 55, 
indicating moderate to serious symptoms, the veteran's 
reported PTSD symptoms and the VA examinations all reflected 
the veteran's symptoms only moderately impact occupational 
and social functioning.  Symptomatology consistent with a 
higher rating have not been shown to such frequency or extent 
as to more nearly more nearly approximates the criteria for a 
70 percent evaluation at any point during the course of the 
appeal.  Accordingly, the claim for an initial rating in 
excess of 50 percent is denied.

In addition, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Here 
the evidence clearly establishes the veteran's PTSD results 
in no more than moderate impact on employment, and that he is 
unemployed due to his eye and back conditions.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


